Citation Nr: 0637181	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for high frequency 
hearing loss, currently rated as 0 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of 
prostate cancer, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals, 
herniated nucleus pulposus, lumbar spine, currently rated as 
20 percent disabling.

6.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

7.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

8.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, this rating determination 
granted service connection for diabetes assigning a 20 
percent rating, granted service connection  prostate cancer 
assigning a 10 percent rating, continued a 20 percent rating 
for service-connected residuals of a herniated disc of the 
lumbar spine, and denied service connection for degenerative 
joint disease of the cervical spine, degenerative joint 
disease of the left shoulder, and degenerative joint disease 
of the right knee.  A notice of disagreement with these 
decisions was received in February 2002.

This matter also arises from an October 2003 RO rating 
determination which, in pertinent part, granted service 
connection for PTSD assigning a 0 percent rating and 
continued a 0 percent rating for service-connected high 
frequency hearing loss.  A notice of disagreement with these 
decisions was received in January 2004.

In a March 2004 rating decision, the RO made a partial grant 
of a benefit sought on appeal and increased the veteran's 
disability rating for PTSD to 10 percent, effective from the 
original effective date of the grant of service connection.

The issues from the two notices of disagreement were merged 
for consideration together and a single statement of the case 
was issued in April 2004.  A corresponding substantive appeal 
was received in June 2004.

The veteran and his spouse testified at a Board hearing in 
June 2006.  A transcript of that hearing is of record.

The Board notes that the issue of entitlement to service 
connection for exposure to radiation was initially included 
in the veteran's January 2004 notice of disagreement and was 
addressed in the March 2004 statement of the case.  However, 
the veteran expressly withdrew his appeal of this issue 
during his June 2006 hearing.

At the June 2006 hearing, the veteran raised claims of 
entitlement to service connection for neuropathy of both 
hands and entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The veteran's 
representative indicated that the claim for TDIU had been 
formally filed earlier that day.  These matters are hereby 
referred to the RO for appropriate action.  

The issue of entitlement to an increased rating for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is characterized by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; the veteran's PTSD does not more closely approximate 
a characterization of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.

2.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.

3.  The veteran's service-connected diabetes mellitus 
requires insulin injections and a restricted diet, but the 
evidence does not show that treatment has involved medically 
prescribed regulation of activities.

4.  The veteran's service-connected residuals of herniated 
nucleus pulposus, lumbar spine, are manifested by moderate 
disability, with recurring attacks and moderate limitation of 
motion; the residuals are not manifested by severe disability 
with severe limitation of motion; they are not manifested by 
forward flexion of the cervical spine 15 degrees or less, 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of 4 weeks duration in a year.

5.  Degenerative joint disease of the cervical spine was not 
manifested during the veteran's active duty service, nor is 
degenerative joint disease of the cervical spine otherwise 
related to the veteran's active duty service.

6.  The veteran is not currently diagnosed with degenerative 
joint disease of the left shoulder, nor is any degenerative 
joint disease of the left shoulder related to the veteran's 
active duty service.

7.  Degenerative joint disease of the right knee was not 
manifested during the veteran's active duty service, nor is 
degenerative joint disease of the right knee otherwise 
related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2006).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.119, 
Diagnostic Code 7913 (2006).

4.  The criteria for entitlement to a rating in excess of 20 
percent for service-connected residuals of herniated nucleus 
pulposus, lumbar spine, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); Diagnostic Code 
5243 (2006).

5.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

6.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

7.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  

The Board will first address the fulfillment of notice 
requirements regarding the issue of entitlement to an 
increased rating for prostate cancer, in addition to the 
issues of entitlement to service connection for degenerative 
joint disease of the cervical spine, degenerative joint 
disease of the left shoulder, and degenerative joint disease 
of the right knee.  With regard to these issues, the claimant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefits sought in a letter dated 
May 2001.  The Board notes that the notice provided regarding 
the claim concerning prostate cancer was given in association 
with the veteran's original claim of service connection for 
that disability.  Since the issue in this case (entitlement 
to assignment of a higher initial rating) is a downstream 
issue from that of service connection, another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

Regarding the current appeal for an increased rating for 
diabetes mellitus, the Board notes that the May 2001 VCAA 
letter notified the veteran that, at that time, the veteran's 
claim for service connection for diabetes mellitus as a 
result of exposure to herbicides was delayed pending new 
regulations to govern the claim.  Subsequently, a proper VCAA 
notice letter regarding the diabetes mellitus claim was sent 
to the veteran upon the July 2001 resolution of the pending 
regulatory amendment.  This letter informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought regarding that issue.

With regard to the above issues which involve claims of 
entitlement to assignment of higher initial ratings, they are 
downstream issues from their original claims of service 
connection (for which VCAA letters were duly sent in May and 
July 2001), and another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, in the May and 
July 2001 letters, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May and July 2001 letters were sent to 
the appellant prior to the December 2001 rating decision on 
the referenced issues.  The VCAA notice with respect to the 
above-referenced issues was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

Regarding the appellate issue of entitlement to an increased 
rating for the residuals of a herniated disc of the lumbar 
spine, the Board notes that the May 2001 VCAA letter which 
addresses this issue failed to provide complete and proper 
notice of the evidence necessary to demonstrate entitlement 
to the benefit sought.  However, as discussed below, the 
Board finds that subsequent actions taken by the RO rendered 
this a harmless error with no resulting prejudice to the 
veteran.

With respect to the issue of entitlement to an increased 
rating for the residuals of a herniated disc of the lumbar 
spine, and also regarding the appellate issues of entitlement 
to increased ratings for hearing loss and for PTSD, the Board 
finds that the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought in letters dated March and April 2006.  These letters 
explained how disability ratings are determined and what 
types of evidence the veteran should identify or submit to 
demonstrate the severity of a claimed disability.  Moreover, 
in the March 2006 letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  The Board further notes that the veteran had 
previously been notified of this information in association 
with the issues addressed in the May 2001 VCAA letter, and 
has been accordingly participating in the development of all 
of his claims.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the March and April 2006 letters were 
sent to the appellant after RO adjudication of the claims for 
increased ratings for residuals of a herniated disc, for 
hearing loss, and for PTSD.  The VCAA notice with respect to 
these issues was therefore untimely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  However, the Board 
believes that the error was harmless, resulting in no 
prejudice to the veteran.  The March and April 2006 letters 
adequately notified the veteran of the types of evidence 
necessary to submit in connection with his claims, he was 
told that he must identify any additional evidence he wished 
VA to attempt to obtain, and he was also told to furnish any 
pertinent evidence in his possession.

The May 2001, July 2001, March 2006 and April 2006 VCAA 
letters all notified the appellant to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature, etiology, and 
severity of his claimed disabilities.  However, there has 
been no timely notice of the types of evidence necessary to 
establish disability ratings or effective dates for any 
ratings that may be granted.  Despite the inadequate 
Dingess/Hartman notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of final decisions.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  With regard to the claims for 
entitlement to service connection, as the Board finds below 
that service connection is not warranted for the claimed 
disabilities, no ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.  
With regard to the claims for entitlement to increased 
ratings, the Board finds below that increased ratings are not 
warranted; no new ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

II.  Increased Ratings

This case involves claims of entitlement to higher ratings 
for service-connected disabilities.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  This applies to the present 
appeals concerning increased ratings for PTSD, diabetes, and 
prostate cancer.  However, where an increase in the severity 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  This is the case for the 
present appellate issue concerning an increased rating for 
hearing loss.

Post Traumatic Stress Disorder

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 10 
percent rating is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The veteran was afforded a VA psychiatric fee-basis 
examination in September 2003, and the examiner indicated in 
the report that he had reviewed the veteran's records.  The 
veteran was noted to be well-oriented in all spheres, 
appropriately dressed and able to communicate without 
difficulty.  Thought processes were noted to be adequate with 
normal memory and cognitive functions.  The veteran denied 
ever having suicidal ideations, homicidal ideations, 
delusions or hallucinations.  The examiner noted that the 
veteran's presentation of his symptoms appeared sincere and 
without exaggeration.

Significantly, the psychiatric examiner observed that the 
veteran was not noticeably impaired in functions.  The 
veteran was asked about any irritability or outbursts of 
anger and responded acknowledging some relevant episodes but 
expressing that they were "never bad."  The examiner found 
that the veteran's affective responses were "in a good 
range."  The veteran's mood was found to be "euthymic" and 
the veteran's insight and judgment were found to be "good."  
The examiner also found that the veteran was competent.

The psychiatric examination report shows an Axis I diagnosis 
of "PTSD, mild to moderate and chronic."  The diagnosis 
contains details describing that the veteran's traumatic 
memories are "sometimes rekindled" by reminiscent scenes 
and that this can cause occasional problems with sleep, but 
the veteran has never had associated nightmares.  A Global 
Assessment of Functioning (GAF) score of 57 was recorded in 
the report based upon the examination; a GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV").  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.

The Board must accord significant probative weight to the 
findings of this September 2003 VA examination report as it 
contains a discussion of the observations and bases upon 
which the clinical findings were rendered, authored by a 
competent psychiatric expert with the benefit of reviewing 
the pertinent records upon examination of the veteran.  As 
the veteran has declined to pursue any psychiatric treatment, 
the September 2003 VA examination report is the only 
probative clinical evidence to consider regarding the 
severity of the veteran's PTSD.

At the June 2006 hearing, the veteran and his wife testified 
that to the effect that the veteran exhibits a tendency to 
avoid large crowds and experiences uncomfortable feelings 
when driving down narrow roads which remind him of 
experiences in Vietnam.  The veteran's spouse further 
elaborated that the veteran has been known to experience some 
depression and mood swings and occasional forgetfulness.  The 
Board notes that these reported symptoms are not 
significantly inconsistent with what was contemplated in the 
September 2003 VA psychiatric fee-basis examination report, 
including the described social impairment which is consistent 
with the GAF score of 57.  Moreover, the described social 
impairment and difficulties when occasionally exposed to 
stressful reminders of trauma are contemplated by the 
currently assigned disability rating of 10 percent.

The Board notes that the veteran and his spouse, as lay 
people, are competent to provide evidence regarding 
symptomatology but they are not competent to provide evidence 
evaluating the clinical severity of the veteran's disability.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Accepting 
the symptoms described at the hearing in the light of the 
clinical findings documented in the September 2003 
examination, the Board is unable to find significant 
probative evidence to warrant disability rating in excess of 
10 percent for the veteran's PTSD.  The Board finds that the 
veteran's PTSD symptoms are appropriately contemplated by the 
criteria for a 10 percent disability rating in that the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks during periods of 
significant stress.  The evidence does not show symptoms 
which more closely match the criteria for a 30 percent 
rating; there is no indication of more regular impairment due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).

Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent for the veteran's PTSD.

High Frequency Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation during the 
September 2003 VA fee-basis examination, pure tone 
thresholds, in decibels, were as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
-
20
25
30
50
LEFT
-
25
30
30
60

The puretone average in the right ear was 31 decibels and the 
puretone average in the left ear was 36 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 92 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The Board acknowledges and understands that veteran's 
contention that his hearing loss is more severe than is 
contemplated by his currently assigned disability rating.  
However, while the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide 
evidence evaluating the clinical severity of the his 
disability.  See Espiritu, supra.  As noted above, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet.App. 345, 349 (1992).  The degree of 
bilateral hearing loss shown by the authorized examination 
fails to meet the standards for a 10 percent disability 
rating.  Therefore, the preponderance of the evidence is 
against the veteran's claim.  The veteran may always advance 
a claim for an increased rating if his hearing loss 
disability increases in severity in the future.

Diabetes Mellitus 

Preliminarily, the Board notes that the Board hearing 
testimony touched upon the development of coronary heart 
disease as a recent complication of diabetes mellitus; 
however, the veteran was granted service connection for the 
coronary artery disease as secondary to diabetes and assigned 
a separate 30 percent disability rating in a March 2004 
rating decision.  The question before the Board is whether 
the 20 percent rating assigned for the diabetes mellitus 
itself if proper. 

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus warrants a 100 percent disability rating when 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent disability 
rating contemplates diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  
Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, a glucose tolerance test is not 
necessary solely for rating purposes.

The veteran underwent a VA fee-basis examination in September 
2003 which included an evaluation of his diabetes mellitus.  
The examination report shows that the veteran described no 
history of diabetic ketoacidosis and no problems with 
hypoglycemia.  The veteran indicated that he visits the 
doctor 4 times per year for the diabetes, and that he has 
experienced progressive loss of strength with tingling and 
numbness.

Most significantly, the veteran indicated that his activities 
are limited to some extent by his diabetes.  The veteran's 
diabetes mellitus is currently rated as 20 percent disabling 
and the criteria for the next highest schedular rating, that 
of 40 percent, pertinently features the requirement that the 
veteran show "regulation of activities."  In the September 
2003 examination report, the medical treatment regiment 
prescribed in treating the veteran's diabetes is described 
without any indication that the veteran's activities are 
regulated by medical guidance or prescription.  In the 
September 2003 examination report's discussion of the 
veteran's "History of Activities and Functions," activity 
limitations are noted as being due to pain in the veteran's 
knee and his back, but not specifically due to the severity 
of his diabetes.  The Board notes that a July 2001 statement 
from the veteran's physician specifically indicates that the 
veteran's diabetes required insulin and restricted diet at 
that time, but did not require regulation of activities; no 
subsequent medical evidence indicates a commencement of 
medical regulation of the veteran's activities.

In the June 2006 hearing testimony, the veteran reported that 
his ability  to perform certain activities had been limited 
recently, but generally associated these limitations with 
pain in his knee and back.  The veteran also described 
functional limitations which follow from disruptive features 
and symptoms of his overall set of disabilities.  However, 
there is no evidence in the record which clearly indicates 
that the veteran's diabetes has required medically prescribed 
regulation of the veteran's activities.

The Board sympathizes with the veteran and understands fully 
his contentions, however, while the Board observes that the 
veteran's lifestyle has been disrupted by his disabilities, 
the Board cannot find that the criteria for a rating in 
excess of 20 percent for diabetes mellitus is warranted in 
this case; there is no clear medical evidence showing that a 
doctor has prescribed regulation of the veteran's activities 
due to the severity of the diabetes mellitus.  While the 
veteran is competent to provide evidence regarding 
symptomatology, the record does not reflect that he possesses 
the requisite training and credentials to provide evidence 
regarding diagnosis and etiology.  See Espiritu, supra.

The Board acknowledges that objective medical evidence 
reflects findings of atherosclerotic coronary artery disease 
and impotence which may be related to the veteran's diabetes 
mellitus, however, the veteran has been assigned separate 
disability ratings and special monthly compensation for these 
disabilities.  Additionally, the Board notes that the record 
indicates increased urinary frequency may also be related to 
the veteran's diabetes mellitus, but this symptom is 
compensated as a part of the veteran's prostate cancer 
pathology currently under appeal.  Thus, these symptoms were 
not considered in assessing the disability rating assigned to 
the veteran's service-connected diabetes mellitus itself.  No 
other complications of diabetes mellitus are indicated by the 
evidence of record.

For the above reasons, the Board finds that the preponderance 
of the evidence is against entitlement to a rating in excess 
of 20 percent for the veteran's diabetes mellitus.

Residuals of herniated nucleus pulposus, lumbar spine

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board also notes in passing that the veteran was provided 
notice of the changes in regulations in the March 2004 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet.App. 384, 393-394 (1993).

The veteran's residuals of herniated nucleus pulposus, lumbar 
spine, are currently rated as 20 percent disabling under 
Diagnostic Code 5293.

The Board must consider all other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.71a consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the 
Board has additionally considered the former Diagnostic Code 
5295 in this appeal.

The September 2003 examination report indicates that the 
veteran's reported symptoms of the residuals of herniated 
nucleus pulposus, lumbar spine included back pain which 
radiates to the left leg, stiffness on the left side of leg, 
limited range of motion, and weakness.  The veteran described 
the symptoms as occurring intermittently, as often as weekly, 
with each episode lasting for several days.  The veteran 
reported that his daily functioning is impacted by the back 
condition due to limitation of his range of motion.  He also 
reported that the symptoms were not incapacitating and had 
not resulted in any time lost from work.

The veteran's June 2006 hearing testimony is generally 
consistent with the symptoms described in the examination 
report.  At the hearing, the veteran indicated that his back 
disability flared up intermittently and is "not an everyday 
occurrence."  The veteran testified that the back disability 
will manifest in spasms, but described that he is able to 
manage the symptoms.  The veteran's spouse testified that she 
observed the veteran to be in almost constant pain which 
occasionally becomes excruciating.

Turning first to the old criteria, the Board finds that the 
veteran's symptoms do not meet the criteria for a rating in 
excess of 20 percent under former Diagnostic Code 5292.  Upon 
physical examination, the veteran's lumbar spine lateral 
flexion and rotation, both right and left, all showed fully 
normal ranges of motion without any indicated occurrence of 
pain.  Additionally, lumbar spine flexion was shown to be a 
full 90 degrees before any occurrence of pain, which is a 
normal range of motion for VA purposes.  Lumbar spine 
extension was 30 degrees before any occurrence of pain, which 
is a normal range of motion for VA purposes.  Any limitation 
of motion indicated in the VA examination cannot be 
characterized as closer to severe than to moderate.  The 
Board finds that the report's findings adequately consider 
the possibility of further loss of motion through application 
of 38 C.F.R. §§ 4.40 and 4.45 and the holdings in DeLuca, 
supra.

The Board also finds that the veteran's symptoms do not meet 
the criteria for a rating in excess of 20 percent under 
former Diagnostic Code 5293.  The broad extent of the lumbar 
spinal disability has not been shown to be severe and 
characterized by recurring attacks with intermittent relief.  
The September 2003 examination of the lumbar spine revealed 
no complaints of radiating pain on movement, no muscle spasm, 
and no tenderness noted.  There was a negative straight leg 
raising on both the right and left.  There were no signs of 
radiculopathy.

Furthermore, the Board also finds that the veteran's 
disability does not meet the criteria for a rating in excess 
of 20 percent under former Diagnostic Code 5295.  The Board 
acknowledges that the examination report's findings include 
degenerative arthritis, joint narrowing, joint irregularity, 
and extensive degenerative disc disease.  However, as 
discussed above, the overall symptomatology of the back 
condition does not reflect the requisite level of severe 
disability for a 40 percent rating.  Moreover, the Board 
notes that the examination report specifically shows there is 
no loss of lateral motion and there is not 'marked' 
limitation of forward bending.  The narrowing and 
irregularity of the joints noted from the veteran's September 
2003 x-rays is not sufficient to warrant a rating of 40 
percent under the former Diagnostic Code 5295 unless it 
accompanies a broader showing of severe, rather than 
moderate, disability.

Turning to the applicable revised criteria, the Board finds 
that no more favorable rating is warranted under the 
pertinent standards.  In this regard, the Board notes that 
the September 2003 examination report indicates that there is 
no ankylosis of the spine.  Moreover, the range of motion 
testing results show that forward flexion of both the 
cervical and the thoracolumbar spine are not limited to the 
extent necessary to warrant a rating in excess of 20 percent.

A rating in excess of 20 percent is not warranted under the 
new Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The veteran has expressly reported 
that his symptoms have not been incapacitating, and there is 
no medical evidence to suggest anything to the contrary.

The Board does not doubt that the veteran continues to suffer 
from low back symptoms.  However, the preponderance of the 
evidence is against a finding that a rating in excess of 20 
percent is warranted at this time under the schedular 
criteria.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders have necessitated frequent periods of 
hospitalization or resulted in marked interference with 
employment beyond that contemplated by the assigned ratings.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board has also considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of equipoise of the 
positive evidence and the negative evidence to permit 
favorable determinations.

III.  Service Connection

This case also involves claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Degenerative Joint Disease of the Cervical Spine

The September 2003 VA fee-basis examination provides a 
current diagnosis of degenerative joint disease of the 
cervical spine.  However, the Board is unable to find that 
this current disability is shown to be related to service.  
The examination report indicates that the veteran describes 
his cervical spine disability as having begun during service 
in June 1969.  The Board notes a June 1969 treatment note 
which shows that the veteran suffered trauma to the left side 
of his neck and his left shoulder.  A clinical impression of 
twisted ligaments was noted at that time, but no indication 
of chronic disability was suggested in the treatment record 
and no pertinent follow up treatment is shown in the service 
medical records.  This suggests that any neck injury 
reflected in the June 1969 treatment record was acute in 
nature and resolved without chronic disability.

A later medical record the Board has considered is a referral 
slip for orthopedic follow-up from a September 1976 
examination.  This referral slip refers to a 1973 accident 
and indicates that the 1973 accident may have involved the 
veteran's head and shoulders, which possibly suggests neck 
involvement.  The Board notes that a July 1973 record appears 
to document the contemplated accident, and describes that the 
veteran "fell on back playing volleyball," indicates 
shoulder involvement, but makes no pertinent notations 
involving the neck.  The September 1976 referral slip appears 
to have been written as the result of the veteran reporting 
some neck pain during a periodic examination in September 
1976; the report of that general examination is of record.  
The resulting September 1976 orthopedic examination is also 
of record, and shows "no abnormalities" in the cervical 
spine and there is no suggestion of any chronic disability of 
the cervical spine in the orthopedic report.

Moreover, the veteran's May 1978 retirement examination shows 
that the veteran's neck was evaluated as clinically normal at 
that time.  This shows that trained medical personnel who had 
the opportunity to examine the veteran did not believe that 
there were any chronic disorders of the cervical spine at 
that time.  Thus, the service medical records strongly 
suggest that any neck injury which may have been suffered by 
the veteran during service was acute and had resolved by the 
time of discharge without leaving any chronic disability of 
the cervical spine.

Furthermore, the record does not include any evidence of 
complaints or treatment of any cervical spine disability 
until April 1997, more than 18 years after service.  This 
lengthy period without evidence of treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).  The Board acknowledges that the veteran has claimed, 
in advancing this appeal, that he suffered a permanent 
cervical spine disability as a result of his active duty 
service.  However, as noted above, only a medical 
professional can provide competent evidence of a diagnosis or 
etiology of a disease or disorder.  See Espiritu, supra.  The 
weight of the evidence leads to the conclusion that any neck 
injury suffered during service was acute in nature and 
resolved without permanent disability.

As the preponderance of the evidence is against finding a 
nexus between the current cervical spine disability and 
service, service connection for degenerative joint disease of 
the cervical spine cannot be granted.

Degenerative Joint Disease of the Left Shoulder

Significantly, the most probative medical evidence reflects 
that the veteran does not currently suffer from a left 
shoulder disability.  During the September 2003 VA fee-basis 
examination, the veteran reported left shoulder pain, 
stiffness, and limited range of motion during flare-ups.  
However, all clinical indications showed the left shoulder to 
be normal.  Three X-ray views of the left shoulder were 
obtained and noted to be normal: the examiner found no 
evidence of fracture, dislocation, misalignment, destructive 
bony lesion or foreign body.  Additionally, the veteran's 
range of motion was recorded as being complete and fully 
normal in all directions.  It was further noted that the left 
shoulder was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination during the range of motion 
testing.  With regard to the left shoulder, the examiner 
expressly concluded that "there is no pathology to render a 
diagnosis."

The September 2003 examination report shows that there is no 
objective evidence of current disability of the left 
veteran's left shoulder.  This report's finding that the 
veteran's left shoulder is clinically normal must be accorded 
significant probative weight as it reflects expert medical 
analysis informed by several x-ray views of the veteran's 
left shoulder, a direct physical inspection of the shoulder, 
and an understanding of the veteran's described 
symptomatology and history of the shoulder.

The Board acknowledges the veteran's own claim that he 
currently suffers from a left shoulder disability and that 
such a disability was caused during his active duty service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu, supra.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  Thus, the Board finds that the weight of the 
evidence indicates that the veteran does not currently suffer 
from a disability of the left shoulder.  Service connection 
cannot be established without a current disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).

Even assuming for the sake of the veteran's argument that the 
he currently suffers from a left shoulder disability, the 
Board is nevertheless unable to find that any current 
disability is related to service.  The Board notes that the 
service medical records show the veteran was treated for a 
left shoulder muscle sprain in July 1965; treatment involved 
ultrasound, ice massage, and exercise for relief of symptoms.  
There is no indication that the symptoms did not resolve and 
there was no suggestion of any associated chronic disability.

The Board also notes a June 1969 treatment note which shows 
that the veteran suffered trauma to the left side of his neck 
and his left shoulder.  A clinical impression of twisted 
ligaments was noted at that time, but no indication of 
chronic disability was suggested in the treatment record and 
no pertinent follow up treatment is shown in the service 
medical records.  This suggests that any left shoulder injury 
reflected in the June 1969 treatment record was acute in 
nature and resolved without chronic disability.

The September 2003 VA fee-basis examination report appears to 
indicate that the veteran associated his claimed left 
shoulder disability with an in-service fall in September 1976 
in which he dislocated the shoulder; it also appears that the 
veteran may have cited 1973 as the year in which the claimed 
disability began.  The Board notes that the service medical 
records show a July 1973 incident in which the veteran 
injured his right shoulder playing volleyball, but orthopedic 
assessment found no dislocation or separation of the joint 
and absolutely no left shoulder involvement was indicated at 
that time.  A later medical record, a referral slip for 
orthopedic follow-up from a September 1976 examination, 
refers to the 1973 accident and indicates that the veteran 
reported left shoulder pain following that time.  The 
referral slip appears to have followed the veteran 
complaining of left shoulder pain during a periodic 
examination in September 1976.  The clinical findings noted 
on the September 1976 referral slip, however, show a full 
range of motion with no crepitus.  The resulting September 
1976 orthopedic examination found "no abnormalities" in the 
left shoulder.  No suggestion of any chronic disability of 
the left shoulder was found at that time.

Moreover, the veteran's May 1978 retirement examination shows 
that the veteran's upper left extremity was evaluated as 
clinically normal at that time.  This shows that trained 
medical personnel who had the opportunity to examine the 
veteran did not believe that there were any chronic disorders 
of the left shoulder at that time.  Thus, the service medical 
records strongly suggest that any left shoulder injury which 
may have been suffered by the veteran during service was 
acute and had resolved by the time of discharge without 
leaving any chronic disability.

Furthermore, the record does not include any evidence of 
complaints or treatment of any left shoulder disability until 
the filing of this claim in December 2000, more than 22 years 
after service.  This lengthy period without evidence of 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).  The Board acknowledges that the 
veteran has claimed, in advancing this appeal, that he 
suffered a permanent left shoulder disability as a result of 
his active duty service.  However, as noted above, only a 
medical professional can provide competent evidence of a 
diagnosis or etiology of a disease or disorder.  See 
Espiritu, supra.  The weight of the evidence leads to the 
conclusion that the veteran's left shoulder trauma in June 
1969 was acute in nature and resolved without permanent 
disability.

Even if the veteran currently suffers from a left shoulder 
disability, the evidence cannot support a finding of the 
necessary nexus between the current disability and the 
veteran's service.  As the preponderance of the evidence is 
against a finding of a current disability and, in the 
alternative, the preponderance of the evidence indicates that 
there is no nexus between a current disability and service, 
service connection for a left shoulder disability cannot be 
granted.

Degenerative Joint Disease of the Right Knee

Service connection must be denied for degenerative joint 
disease of the right knee.  While the record indicates that 
the veteran currently suffers from degenerative joint disease 
of the right knee, there is no medical evidence showing 
pertinent diagnosis or treatment relevant to the right knee 
prior to April 1997; this period without evidence of right 
knee disability includes the veteran's time in active duty 
service and more than 18 years after service before pertinent 
diagnosis.  This lengthy period without evidence of treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  The weight of the evidence leads to the 
conclusion that any right knee injury suffered during service 
was acute in nature, resolved without permanent disability, 
and was not related to any current right knee disability.

The veteran has asserted, as documented in the September 2003 
VA fee-basis examination report, that the claimed right knee 
disability began with an in-service injury during a mandatory 
athletic event in September 1976.  The Board notes that the 
service medical records show various acute injuries related 
to sports accidents in service, but none of the associated 
treatment records indicate any right knee involvement at all, 
and there is certainly no showing of manifesting a chronic 
right knee disability.  Significantly, there are service 
medical records from the precise day identified in the VA 
examination report as the day the veteran's claimed right 
knee injury occurred.  On that day in September 1976, a 
periodic examination was conducted and the report shows that 
the veteran's lower extremities were found to be clinically 
normal with no pertinent abnormalities.  The report's summary 
of defects and diagnoses, furthermore, noted several concerns 
but makes no indication of any right knee pathology.  The 
veteran was referred to an orthopedic specialist for x-rays 
and examination of his cervical spine, left shoulder, and 
right elbow.  On the September 1976 referral slip prepared by 
the examiner, reference is made to a 1973 accident and the 
veteran's reports of pain in multiple specific joints, but 
there is no indication of any right knee symptoms.

In advancing this claim, the veteran has himself asserted 
that his current degenerative joint disease of the right knee 
was caused by an injury in service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Such an opinion requires diagnostic skills 
and must be made by trained medical personnel in order to 
carry probative weight.

Moreover, the Board believes it is particularly significant 
that the veteran's May 1978 separation examination report 
shows that his lower extremities were clinically evaluated as 
normal in the opinion of military medical personnel, with no 
pertinent abnormalities noted at that time.  This shows that 
trained medical personnel were of the impression that there 
was no chronic disability of the right knee at that time.  As 
noted above, the first medical evidence of a diagnosed right 
knee disability is dated in 1997, which is more than 18 years 
after service.

There is otherwise no competent evidence of any link between 
the veteran's degenerative joint disease of the right knee 
and his active duty service.  No medical professional has 
linked his degenerative joint disease of the right knee to 
his service; indeed, in view of the absence of any abnormal 
findings in service, the negative examination performed at 
separation from service, and the absence of a diagnosis of 
any right knee disability until over 18 years post-service, 
any opinion relating the current degenerative joint disease 
of the right knee to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.

Since there is no competent evidence of any right knee 
disability during service or competent evidence otherwise 
suggesting a link between the veteran's right knee disability 
and service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for degenerative joint disease of the right knee.

Conclusion

For each of the above service connection issues, the Board 
notes that the September 2003 VA fee-basis examination report 
contains a history transcribed by the examiner which suggests 
current conditions first manifesting during the veteran's 
active duty service.  However, a bare transcription of lay 
history, uncorroborated by medical evidence in the record and 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

The Board has reviewed the record, to include the service 
medical records, and found that the preponderance of the 
competent medical evidence is against each service connection 
claim.  Consequently, the Board finds that the benefit-of-the 
doubt doctrine is inapplicable and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

The appeal is denied as to all the above issues.


REMAND

During the June 2006 hearing, the collective effect of the 
testimony offered by the veteran and his spouse that his 
service-connected residuals of prostate cancer has 



increased in severity since his most recent VA examination in 
September 2003.  In this regard, the testimony addressed an 
increase in various symptoms.  Under these circumstances, the 
Board believes a current VA examination is warranted to 
ascertain the current severity of the residuals of prostate 
cancer.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and severity of his service-connected 
residuals of prostate cancer.  All 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in detail 
to allow for evaluation under applicable 
VA rating criteria.  The claims folder 
should be made available to the examiner 
for review.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


